Name: Commission Implementing Regulation (EU) 2018/1587 of 22 October 2018 revoking the designation of the Istituto Superiore di SanitÃ , Rome, Italy, as a European Reference Laboratory for the residues listed in Annex I, Group B(3)(c) to Council Directive 96/23/EC (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: foodstuff;  agricultural activity;  Europe;  deterioration of the environment;  research and intellectual property;  health
 Date Published: nan

 23.10.2018 EN Official Journal of the European Union L 264/20 COMMISSION IMPLEMENTING REGULATION (EU) 2018/1587 of 22 October 2018 revoking the designation of the Istituto Superiore di SanitÃ , Rome, Italy, as a European Reference Laboratory for the residues listed in Annex I, Group B(3)(c) to Council Directive 96/23/EC (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2017/625 of the European Parliament and the Council of 15 March 2017 on official controls and other official activities performed to ensure the application of food and feed law, rules on animal health and welfare, plant health and plant protection products, amending Regulations (EC) No 999/2001, (EC) No 396/2005, (EC) No 1069/2009, (EC) 1107/2009, (EU) 1151/2012, (EU) No 652/2014, (EU) 2016/429 and (EU) 2016/2031 of the European Parliament and of the Council, Council Regulations (EC) No 1/2005 and (EC) No 1099/2009 and Council Directives 98/58/EC, 1999/74/EC, 2007/43/EC, 2008/119/EC and 2008/120/EC, and repealing Regulations (EC) No 854/2004 and (EC) No 882/2004 of the European Parliament and of the Council, Council Directives 89/608/EEC, 89/662/EEC, 90/425/EEC, 91/496/EEC, 96/23/EC, 96/93/EC and 97/78/EC and Council Decision 92/438/EEC (Official Controls Regulation) (1), and in particular Article 93(1) thereof, Whereas: (1) The Istituto Superiore di SanitÃ in Rome is listed in point 12(d) of Part I of Annex VII to Regulation (EC) No 882/2004 of the European Parliament and of the Council (2) as the designated European Union reference laboratory (EU reference laboratory) for the residues listed in Annex I, Group B(3)(c) to Council Directive 96/23/EC (3). (2) Regulation (EU) 2017/625 repeals Regulation (EC) No 882/2004 and sets out new rules on official controls, including on the decision to establish and the designation of EU reference laboratories. Article 92(3) of Regulation (EU) 2017/625 provides that the Commission is to review regularly the mandate and the operation of EU reference laboratories. (3) As it was considered appropriate to merge the EU reference laboratory activities on chemical elements and nitrogenous compounds in food of plant and animal origin into one EU reference laboratory, by means of Commission Regulation (EU) 2018/192 (4), the National Food Institute, Technical University of Denmark in Copenhagen, Denmark was designated as an EU reference laboratory for metals and nitrogenous compounds in feed and food. As the activities of this EU reference laboratory overlap with the activities of the EU reference laboratory for the residues listed in Annex I, Group B(3)(c) to Directive 96/23/EC, currently two EU reference laboratories are responsible for the analysis of chemical elements in food of animal origin. Therefore the designation of the Istituto Superiore di SanitÃ in Rome as an EU reference laboratory for the residues listed in Annex I, Group B(3)(c) to Directive 96/23/EC should be revoked. Part I of Annex VII to Regulation (EC) No 882/2004 should be amended accordingly. (4) As the work program from 1 January 2018 until 31 December 2018 of the Istituto Superiore di SanitÃ in Rome was approved by the Commission and a grant was awarded for these activities, this Regulation should become applicable once this activity period has ended. (5) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 The designation of the Istituto Superiore di SanitÃ in Rome as EU reference laboratory for the residues listed in Annex I, Group B(3)(c) to Directive 96/23/EC is revoked. Point 12(d) of Part I of Annex VII to Regulation (EC) No 882/2004 is deleted. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2019. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 October 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 95, 7.4.2017, p. 1. (2) Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (OJ L 165, 30.4.2004, p. 1). (3) Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products and repealing Directives 85/358/EEC and 86/469/EEC and Decisions 89/187/EEC and 91/664/EEC (OJ L 125, 23.5.1996, p. 10). (4) Commission Regulation (EU) 2018/192 of 8 February 2018 amending Annex VII to Regulation (EC) No 882/2004 of the European Parliament and of the Council as regards the EU reference laboratories in the field of contaminants in feed and food (OJ L 36, 9.2.2018, p. 15).